UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7108



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER DEWITT PRINCE, a/k/a Bill Prince, a/k/a
Ike Davis,

                                              Defendant - Appellant,

          and


DON PRINCE,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-96-122)


Submitted:    May 17, 2001                    Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Roger DeWitt Prince, Appellant Pro Se.     Scarlett Anne Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roger DeWitt Prince appeals the district court’s order denying

his motion for a new trial.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See United

States v. Prince, No. CR-96-122 (D.S.C. July 20, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2